Case 1:19-cv-02628-ENV-SJB Document 13 Filed 06/06/19 Page 1 of 5 PagelD #: 139

THE MARGOLIN & WEINREB LAW GROUP, LLP

Attorneys at Law
165 Eileen Way, Suite 101
Syosset, New York 11791

ALAN WEINREB, ESQ.

C. LANCE MARGOLIN, ESQ. (516) 921-3838
FAX (516) 921-3824

(516) 945-6055
FAX (516) 945-6056

www.nyfclaw.com

June 5, 2019
Via USPS Return-Receipt Mail = 7018 1130 G00) 424? 1701

Kahlil Gasper
3185 Perlita Avenue
Los Angeles, CA 90039

RE: Assets Recovery 23 LLC v. Kahlil Gasper, et al.,
19-cv-02628-ENV-SJB

Dear Sir or Madam:

We represent the Plaintiff in the above-referenced foreclosure action. As per the enclosed
Scheduling Order entered on May 30, 2019 [ECF Doc. No. 11], an Initial Conference is
scheduled for July 26, 2019 at 12:00 p.m.

On July 26, 2019, all parties are to appear at the United States Courthouse, 225
Cadman Plaza East, Brooklyn, New York 11201, in Courtroom 324N before Magistrate
Judge Sanket J. Bulsara. All parties shall appear with authority, or with individuals with

authority.

Let this letter serve as notice of the foregoing. Should you have further inquiries please
contact the undersigned.

Thank You,

/s/ Alan H. Weinreb
Alan H. Weinreb, Esq.

Enclosure(s)

1|Page

 
Case 1:19-cv-02628-ENV-SJB Document 13 Filed 06/06/19 Page 2 of 5 PagelD #: 140
Case 1:19-cv-02628-ENV-SJB Document 11 Filed 05/30/19 Page 1 of 1 PagelD #: 135

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

scisipasaate lsairatbieaetiaaeee x
Assests Recovery 23, LLC
ORDER
-against- 19-cv-02628- ENV-SJB
Kahlil Gasper, et al.
--X

 

BULSARA, United States Magistrate Judge:

An in person initial conference will be held at 12:00 P.M. on July 26,
2019 in Courtroom 324N of the United States Courthouse, 225 Cadman Plaza
East, Brooklyn , New York. Parties are advised that they must contact each other
before making any request for an adjournment to the Court. A request for an
adjournment must be received in writing at least forty-eight (48) hours before
the scheduled conference. Counsel for Plaintiff is directed to immediately
forward a copy of this Order to the Defendant, who is proceeding pro se, via

return receipt delivery and file proof of services with the Court.

 

SO ORDERED.
/s/ Sanket J. Bulsara
SANKET J. BULSARA
United States Magistrate Judge
May 30, 2019

Brooklyn, New York
Case 1:19-cv-02628-ENV-SJB Document 13 Filed 06/06/19 Page 3 of 5 PagelD #: 141

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

--=- x  19-cv-02628-ENV-SJB
Assets Recovery 23, LLC,

 

 

AFFIDAVIT OF
SERVICE
-against-
Kahlil Gasper, et al
x
STATE OF NEW YORK)
)ss:

COUNTY OF NASSAU )
Dina-Michele Boccuzzi, being duly sworn, deposes and says:

That I am not a party to the action, am over the age of 18 years and reside in Nassau
County, State of New York.

That on June 5, 2019, I served the within Letter of Initial Conference with Scheduling
Order by depositing a true copy thereof in a post-paid wrapper, by USPS Return-Receipt Mail
with Certified Tracking in an official depository under the exclusive care and custody of the
United States Postal Service within the State of New York, addressed to each of the following
persons at the last known address set forth after each name:

KAHLIL GASPER

3185 Perlita Avenue

Los Angeles, CA 90039

Certified Tracking # 7018 1130 0001 9297 1701

Ditva-Mithele Boccuzzi> (i?)
\

Sworn to before me this 5" day of June, 2019

 
   

7 a 1M ye
i] LUE L
Notary Public
MARIA PISCITELL!
dotary Publle, State of New York
No. 01P16364713

Qualified in Nassau County |
Canunrission Expires September 18, 20_<
Case 1:19-cv-02628-ENV-SJB Document13 Filed 06/06/19 Page 4 of 5 PagelD #: 142

SACS nc
CERTIFIED MAIL® RECEIPT
Domestic Mail Only |

| aC ATT Cee eeu abelian hi

7014 11350 0001 423? 17d

Postmark
Hora

Total Postage and Fees , i
(o.€V
L/ t v4

AU LIL GASFE

Cr
“to
r
i
m™
oc
rd
oo
ri
o
Oo
oa
co
m™
lam!
A
co
a
co
tr

é

Ss GA 90049

LS Pevlita Avenue

AE le

|

LAW GROUP, LLP

165 Eileen Way, Suite 102
Syosset, NY 11791
$
~, S

THE MARGOLIN & WEINREB

 
Case _1:19-cv-02628- ENV SJB Document 13 Filed ——— Page 5 of 5 PagelD #: 143

eee nee rere
Serene peer eck

aoa

‘SENDER: COMPLETE THIS SECTION
@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailplece,
or on the front if space permits.
. Article Addressed to:

“Chall Gaspev
AISS’ Pewlita Avenue
Los Angeles, CA Ger

WUC AAO TA

9590 9402 5100 9092 0746 01
from service fabel)

?Ob8 1130 QO01 4297 1rd

. PS Form 3811, July 2015 PSN 7530-02-000-9053

Re hae Mu acuta Cs Dra =
“A. Signature

X

B. Received by (Printed Name)

QO Agent
__ Di Addressee _
C, Date of Delivery

D. Is delivery address different from item 1? [i Yes
If YES, enter delivery address below: OO No

3. Service Type
O Adult Signature
O Adult Signature Restricted Delivery
Certitied Mail®
C Certified Mall Restricted Delivery D Return Receipt for
C Collect on Delivery Morchandise
O Collect on Delivery Restricted Delivery O Signature Confirmation™
C1 Insured Mail 1 Signature Confirmation
O Insured Mail Restricled Delivery Restricted Delivery
{over $500)

D Priority Mail Express©

O Registered Mail™

OD Acgistered Mail Restricted
Delivery

Domestic Return Receipt :

 
